Lumpkin, J.

This case is controlled by the decision of this court in Brice v. Lane, adm’r, et al., 90 Ga. 294. Judgment affirmed.
Walker remained in possession of the property up- to- the time of h’is death, October 31, 1895, an-d his wife has since been in possession. She applied for a year’s support for hei’self and four minor children, and the appraisers made a return setting apart for this purpose the land so conveyed, in addition to a lot of personal property. Objections to the return were filed by the holder of the conveyance; which having been submitted to- the judge without a jury, he held that the instrument was a deed conveying the title, •and that the only estate- which the heirs of Wafer have in the land is -the equity of redemption after paying -the debt to secure- which t'he deed was given. To -this ruling Mrs. Walker excepted.
8. 8. 'Bemvet and M. Btmm, for plaintiff in error.
G. M. Hitch, contra.